The question presented on appeal by the plaintiff in error is that the petition of the defendants in error, who were plaintiffs below, does not state a cause of action against the plaintiff in error, who was defendant below, and there is no legal evidence to sustain the judgment of the trial court. On the 6th day of March, 1917, the plaintiff in error filed its brief, which reasonably supports its contentions. The defendants in error have failed to file briefs or to give any reasonable excuse for their failure to do so.
Under the rules of this court, which have been repeatedly and consistently followed, this judgment is reversed, and the cause remanded.
By the Court: It is so ordered.